PER CURIAM.
Plaintiff in error, a corporation organized under the laws
of Ohio (General Code, § 9643' et seq.), sued the collector of internal revenue to recover income taxes, paid under protest, for the years 1918, 1919' and 1920, under the Revenue Act of 1918. 40 Stat. 1057 et seq. (Comp. St. Ann. Supp. ' 1919, § 6336%a et seq.j. Judgment was rendered for defendant. The sole question presented for review is whether plaintiff was exempt from the tax by virtue of section 231 (4) of the act (Comp. St. Ann. Supp. 1919, § 6336% o), which exempts “domestic building and loan associations and co-operative banks without capital stock organized and operated for mutual purposes and without profit.” District Judge Peck, in a considered opinion (280 Fed. 143), held plaintiff not exempt. We approve, not only this conclusion, but the reasoning upon which it is based. The judgment of the District Court is accordingly affirmed, upon the opinion of the District Judge.